                                            Case 3:20-cv-05842-SK Document 5 Filed 08/28/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ELVIS WAYNE JONES, TDCJ # 00536937,                       Case No. 20-cv-05842-SK (PR)
                                   7                    Plaintiff,
                                                                                                   ORDER OF TRANSFER
                                   8              v.

                                   9     TDCJ-ID DIRECTOR SECURITY CONTRACTS,
                                         et al.,
                                  10
                                                        Defendant(s).
                                  11

                                  12          Plaintiff, a Texas state prisoner incarcerated at the Texas Department of Criminal Justice
Northern District of California
 United States District Court




                                  13   (TDCJ) Polunsky Unit in Livingston, Texas, has filed a pro se civil complaint for damages against
                                  14   “TDCJ-ID Director Security Contracts” and “Polk [County Comptrollers] Security Contracts”
                                  15   alleging extortion and other wrongdoing inside and outside TDCJ Polunsky Unit. Compl. (ECF
                                  16   No. 1) at 1.
                                  17          A substantial part of the events or omissions giving rise to the claim(s) occurred, and at
                                  18   least one of the defendants named resides, in Polk County, Texas, which lies within the venue of
                                  19   the Eastern District of Texas, Lufkin Division. See 28 U.S.C. § 124(c)(6). Venue therefore
                                  20   properly lies in the Eastern District of Texas, Lufkin Division. See id. § 1391(b).
                                  21          Accordingly, IT IS ORDERED that, in the interest of justice and pursuant to 28 U.S.C. §
                                  22   1406(a), this action be TRANSFERRED to the United States District Court for the Eastern District
                                  23   of Texas, Lufkin Division.
                                  24          The clerk shall transfer this matter forthwith.
                                  25          IT IS SO ORDERED.
                                  26   Dated: August 28, 2020
                                  27                                                    ______________________________________
                                                                                        SALLIE KIM
                                  28                                                    United States Magistrate Judge
